Citation Nr: 1500801	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-49 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1977 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's November 2014 Travel Board Hearing is of record in Virtual VA.  Virtual VA also includes records from the Gainesville VA Medical Center (VAMC), Tallahassee Outpatient Clinic (OPC), and Lake City Community Based Outpatient Clinic (CBOC) for treatment from December 2001 through October 2014.  

In the November 2010 statement of the case, the RO reviewed VA treatment records through March 2010.  As stated above, Virtual VA includes further VA treatment records.  Additionally, the Veteran has submitted a July 2014 opinion from his primary care provider at the Tallahassee OPC, and copies of July 2007 radiology reports; these are associated with the VBMS file.  As this decision remands the underlying merits of the claim of entitlement to service connection for a right ankle disorder for further development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the new evidence on remand.  See 38 C.F.R. § 20.1304.  

The merits of the claim of entitlement to service connection for a right ankle disorder are addressed in the REMAND portion of the decision below, and that issue is REMANDED to the AOJ.  

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a right ankle disorder was denied in July 1983 and August 1993 rating decisions.  The Veteran did not appeal either rating decision and or submit new and material evidence within one year.  

2.  The evidence received since the August 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disorder.


CONCLUSIONS OF LAW

1.  The July 1983 and August 1993 rating decisions denying service connection for a right ankle disorder are final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c), 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the August 1993 denial is new and material, and the claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for a right ankle disorder.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  

In July 1983 and August 1993 rating decisions, the RO denied the Veteran's claim of entitlement to service connection for a right ankle disorder.  The Veteran was notified of these decisions and his appellate rights, but did not appeal either decision.  The RO also received no evidence pertaining to these claims within one year of the July 1983 or August 1993 rating decisions.  Therefore, each decision was final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

In August 2009, the Veteran filed to reopen the claim of entitlement to service connection for a right ankle disorder.  The RO reopened that claim in the April 2010 rating decision on appeal, and denied the claim on the merits.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

To reopen a previously denied claim, there must be new and material evidence.  New and material evidence is evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

At the time of the August 1993 rating decision, the evidence of record, including the Veteran's service treatment records, showed no nexus between his September 1977 in-service right ankle injury assessed as torsion, and the old chip fracture or sprain type of injury shown on a June 1993 VA x-ray report.  The RO considered the in-service injury acute and transitory because the September 1977 X-rays following the in-service football injury were negative for any chronic right ankle problems.  

The evidence received since the August 1993 rating decision includes VA treatment records, and a March 2010 VA examination report.  Additionally, the Veteran submitted a July 2007 radiology report and July 2014 opinion by his primary care provider at VA.  The July 2014 opinion attributes the diagnosis of traumatic arthritis to the 1977 in-service right ankle injury.  Thus, the Board concludes that new and material evidence has been presented to reopen the previously denied claim.



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disorder is reopened, and to this extent only, the appeal is granted.


REMAND

Remand is required to obtain clarification of the Veteran's right ankle diagnosis and an addendum opinion.  As discussed above, the evidence of record establishes a September 1977 in-service right ankle injury assessed as torsion.  The VA treatment records also establish diagnoses for chronic sprain and chronic pain.  The March 2010 VA examiner diagnosed a right ankle strain.  In a July 2014 submission, the Veteran's VA primary care provider diagnosed traumatic arthritis.  Similarly, a July 2007 VA assessed degenerative joint disease.  

However, the radiology reports in the VA treatment records do not reflect a diagnosis of arthritis or degenerative joint disease.  The x-rays taken at the June 1993 VA examination show an old tiny chip fracture or sprain type of injury.  The July 2007 radiology report lists a small spur extending from the distal fibula at the level of the lateral malleolus rather than degenerative joint disease.  A March 2009 x-ray report notes calcification in the soft tissue adjoining the lateral malleolus.  A May 2014 x-ray report reveals evidence of remote trauma to the lateral malleolus.  

A June 2010 VA record indicates that the Veteran's primary care provider explained the distinction between chronic sprain and arthritis to the Veteran in assessing chronic sprain rather than arthritis.  Therefore, while his July 2014 opinion is favorable, it is unclear whether this opinion pertains to an accurate diagnosis as it links arthritis to service.  The March 2010 VA examiner provided an inadequate opinion that it required speculation to determine whether any current right ankle disorder was related to service as there was no objective documentation of such after service.  Remand is required to obtain clarification as to the Veteran's current right ankle diagnosis.  

Additionally, the Veteran has asserted that he was treated in the VA healthcare system for his right ankle directly after his May 1983 separation from service.  In his June 1993 claim, he reported treatment at the Tallahassee OPC; and in his December 2010 substantive appeal, he similarly reported treatment through the Tallahassee OPC upon discharge from service.  In his November 2014 hearing testimony, the Veteran reiterated his contention regarding early treatment for a right ankle disorder at VA.  As discussed above, the VBMS and Virtual VA files include VA records only as far back as December 2001.  Remand is therefore also required for obtaining the Veteran's earliest VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment.  A specific request should be made for any records from the Gainesville VAMC, Tallahassee OPC, and Lake City CBOC for treatment from May 1983 through December 2001, and any treatment since October 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disorder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right ankle disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

In providing the opinions, the examiner must address the following:  the service treatment records reflecting September 1977 torsion injury to the right ankle; the June 1993, July 2007, March 2009, and May 2014 radiology reports; the July 2007 VA emergency room record assessing degenerative joint disease; the March 2010 VA examination report diagnosing right ankle strain; the VA treatment records noting the Veteran's consistent complaints of pain and swelling dating; the July 2014 VA opinion and diagnosis of traumatic arthritis; any VA treatment records recovered on remand showing treatment for symptoms of a right ankle disorder since the Veteran's May 1983 separation from service; and the Veteran's competent lay statements asserting continuous symptoms since service discharge.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


